DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: an obtaining module, a clustering module, a training module and a determining module in claim 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 1 and 6 recites a term “a task attribute” many times in their claim and this is not clear if the task attributes are the same one or new one each time.  Also, dependent claims such as 2-4 and 7-9 recites “a task attribute” again.    
All dependent claims are rejected as well.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4-7, 9-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over HD-MTL: Hierarchical deep multi task learning for large scale visual recognition, by Fan et al., (IDS document) in view of Neural decision trees, by Balestriero.  

With respect to claim 1, Fan discloses A deep neural network training method (see Abstract), comprising:
obtaining task attributes of nodes in a current network layer in a tree-like network topology, wherein the nodes in the tree-like network topology correspond to neural networks for different tasks, and [a leaf node in the tree-like network topology is a neural network] that has been trained for a specified task, (see figure 4, and section IV on page 1926, wherein the deep CNN i.e. tree like network topology, and “….(b) 2 group specific convolutional layers and 2 fully connected layers for the visually similar atomic object classes in the same group…”and “….(c) the last layer of the tree classifier to replace the traditional softmax layer for leveraging the inter task correlations…”, also see Abstract);
performing cluster analysis on the nodes in the current network layer based on the task attributes of the nodes in the current network layer and extracting a common part of task attributes of multiple nodes in a same category as a task attribute for a parent node of the multiple nodes; (see page 1926, left hand column, paragraphs 2nd and 4th, wherein “…The visually-similar atomic object classes, which share some common visual properties significantly but still contain subtle appearance differences, are finally assigned into the sibling leaf nodes under the same parent node (group).  Such visually-similar atomic object classes in the same group also share similar learning complexities and the tasks for training their node classifiers are strongly interrelated…", and “Our visual tree can provide a good environment to ..... identify the number of group-specific deep representations and the sizes of their outputs to be learned for distinguishing the coarse-grained groups and the fine-grained (visually-similar) atomic abject classes ai different levels of the visual tree"); 
training a network parameter of each parent node based on a task attribute of this parent node, (see page 1927, left hand column, first paragraph, wherein "…refine [...] the group-specific deep CNNs, and also section A. on page 1927, "Deep Multi-Task Learning Over Sibling Leal Nodes");  and
determining that training of a deep neural network corresponding to the tree-like network topology is completed, after completion of training of all nodes in all network layers, (see page 1935, section C. Effectiveness on Multi-Task learning, this obviates that the deep neural network is trained to be tested), as claimed.
However, Fan fail to explicitly disclose a leaf node in the tree-like network topology is a neural network that has been trained for a specified task (emphasis added) as claimed.  
Balestriero in the same field teaches a leaf node in the tree-like network topology is a neural network that has been trained for a specified task (emphasis added), (see Abstract) as claimed.  
It would have been obvious to one ordinary skilled on the art at the effective date of invention to combine the two references as they are analogous because they are solving similar problem of neural network training.  Teaching of Balestriero to have leaf node in the tree like network topology is a neural network can be incorporated in to Fan’s system as shown in figure 4, for suggestion and modification yields a predictable results that have nodes as neural networks, as motivation.  

With respect to claim 2, combination of Fan and Balestriero further discloses wherein performing cluster analysis on the nodes in the current network layer based on the task attributes of the nodes in the current network layer and extracting a common part of task attributes of multiple nodes in a same category as a task attribute for a parent node of the multiple nodes, comprises:
generating a similarity measurement matrix corresponding to the task attributes of the nodes in the current network layer by using a preset similarity measurement algorithm based on the task attributes of the nodes; assigning multiple nodes having a similarity greater than a preset threshold into a same category according to the similarity measurement matrix; and extracting a common part of the task attributes of the multiple nodes in the same category as the task attribute for a parent node of the multiple nodes. (see Fan page 1925 right hand coloumn second paragraph wherein …tree learning contain ….(2)…similarity matrices …, also page 1926 left hand column paragraph 2 and 4 …The visually-similar atomic object classes, which share some common visual properties significantly but still contain subtle appearance differences, are finally assigned into the sibling leaf nodes under the same parent node (group)…”, in this “significantly” involves using threshold to determine what significant is), as claimed.  

With respect to claim 4, combination of Fan and Balestriero further discloses wherein training a network parameter of each parent node based on a task attribute of this parent node comprises:
for any parent node, generating the parent node using a preset structure with a feature signal control mechanism based on a task attribute of the parent node; obtaining and weighting output features associated with the task attribute in output features of child nodes of the parent node; and training a network parameter of the parent node according a combination of the weighted output features, (see Fan page 1926, left hand column, 2nd and 4th paragraphs, “Our visual tree can provide a good environment to [..] (c) identify the number of group-specific deep representations and the sizes of their outputs to be learned for distinguishing the coarse-grained groups and the fine- grained (visually-similar) atomic object classes at different levels of the visual tree” and to update the parameters of the nodes using recurrent or attention mechanisms is known in the art and therefore, can be obviated by any one skilled in the art, and therefore, the claims are taught in the prior art), as claimed.  

With respect to claim 5, combination of Fan and Balestriero further discloses wherein determining that training of a deep neural network corresponding to the tree-like network topology is completed, after completion of training of all nodes in all network layers comprises:
training nodes in each network layer starting from a network layer where the leaf nodes are located and in a sequence from a bottom layer to a top layer, to determine network parameters of each node in each network layer; and determining that the training of the deep neural network corresponding to the tree-like network topology is completed after completion of training of all nodes in the top layer, (see Fan page 1927, first paragraph on left hand column, wherein A bottom up approach is further developed to achieve joint learning the deep CNN’s and the tree classifier”), as claimed,  

Claims 6, 7, 9 and 10 are rejected for the same reasons as set forth in the rejections of claims 1, 2, 4 and 5, because claims 6, 7, 9 and 10 are claiming subject matter of similar scope as claimed in claims 1, 2, 4 and 5.

  Claims 11 and 13 are rejected for the same reasons as set forth in the rejections of claim 1, because claims 11 and 13 are claiming subject matter of similar scope as claimed in claim 1.  

Claim(s) 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over HD-MTL: Hierarchical deep multi task learning for large scale visual recognition, by Fan et al., (IDS document) in view of Neural decision trees, by Balestriero as applied to claim 1 above, and further in view of Dynamic multiscale tree learning using ensemble strong classifiers for multi label segmentation of medical images with lesions, by Amiri et al (IDS document).  

With respect to claim 3, combination of Fan and Balestriero discloses all the limitations as claimed in claim 1 above.  However, they fail to explicitly disclose wherein training a network parameter of each parent node based on a task attribute of this parent node comprises:
for any parent node, using output features of child nodes of the parent node as input of the parent node, to train a network parameter of the parent node based on the task attribute of the parent node, as claimed. 
Amiri in the same field of invention teaches for any parent node, using output features of child nodes of the parent node as input of the parent node, to train a network parameter of the parent node based on the task attribute of the parent node, (see section 3 first paragraph wherein …each classifier ultimately communicates the output of its learning to its parent ….the learning of the tree is dynamic as its based on ascending and descending feedback between each parent node and its children node…), as claimed. 
It would have been obvious to one ordinary skilled on the art at the effective date of invention to combine the references as they are analogous because they are solving similar problem of neural network training.  Teaching of Amiri to have a feedback between each parent node and its children node can be incorporated in to the Fan’s system as it is known in the art, for suggestion and modification to the system yields a updating parameter system for nodes as needed, for motivation.  

Claim 8 is rejected for the same reasons as set forth in the rejections of claim 3, because claim 8 is claiming subject matter of similar scope as claimed in claim 3.  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIKKRAM BALI whose telephone number is (571)272-7415. The examiner can normally be reached Monday-Friday 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VIKKRAM BALI/Primary Examiner, Art Unit 2663